DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 06/29/2022. Claims 1-20 are currently pending.

Election/Restrictions
Claims 1-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/17/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a strake", “at least one strake” and “the strake” in lines 8, 10 and 11.  It is unclear how a single strake (in line 8) becomes “at least one strake” (in line 10). It seems the recitation of “a strake” (line 8) should read --at least one strake--, the recitation of “at least one strake” (line 10) should read --the at least one strake--, and “the strake” (line 11) should read --the at least one strake-- so as to provide proper antecedent basis for claim elements.
Regarding claims 3 and 4, it seems recitations of “the strakes” should read --the at least one strake-- as related to the issues in claim 1 above.
Claim 2 recites the limitation “a plurality of the rods” in line 2. It is unclear how the singular rod “a rod” of claim 1 becomes a plurality of rods. It seems the recitation of “a rod” in claim 1 (line 5) should read --at least one rod--, so as to provide proper antecedent basis for claim elements, which could then be expanded to the “a plurality of rods” as in claim 2.
Regarding claims 1, 4 and 6-11, it seems all other instances of “the rod” should read       --the at least one rod--, as related to the issues immediately above.
Claim 3 recites the limitation “a number of the strake support guides” in line 1-2. It is unclear if reference is being made to the “a plurality of strake support guides” in claim 1 or is further limiting this limitation. It seems the limitation should read --the plurality of strake support guides-- or --a number of the strake support guides of the plurality of strake support guides-- so as to provide proper antecedent basis.
Claims 2-11 are indefinite based on their dependency on claim 1.
Claim 12 recites the limitation "a strake", “at least one strake” and “the strake” in lines 7, 8 and 9.  It is unclear how a single strake (in line 7) becomes “at least one strake” (in line 8). It seems the recitation of “a strake” (line 7) should read --at least one strake--, the recitation of “at least one strake” (line 8) should read --the at least one strake--, and “the strake” (line 9) should read --the at least one strake-- so as to provide proper antecedent basis for claim elements. 
Claim 14 recites the limitation a plurality of the rods” in line 1. It is unclear how the singular rod “a rod” of claim 12 becomes a plurality of rods. It seems the recitation of “a rod” in claim 12 (line 3) should read --at least one rod--, so as to provide proper antecedent basis for claim elements, which could then be expanded to the “a plurality of rods” as in claim 14.
Regarding claims 12, 13, 15 and 17-20, it seems all other instances of “the rod” should read --the at least one rod--, as related to the issues discussed above.
Claims 13-20 are indefinite based on their dependency on claim 12.

Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-11 would be allowable based on their dependency on claim 1.
Claims 13-20 would be allowable based on their dependency on claim 12.
The following is a statement of reasons for the indication of allowable subject matter:  The instant invention is deemed to be directed to an unobvious improvement over the invention patented in Pat. No. 4,180,369. The improvement comprises a rod attached or attaching a rod to an outer surface of the tower and plurality of strake support guides extending transversely and spaced along the rod for improving the installation of strakes which may be difficult, time-consuming and may result in inconsistent arrangement of strakes.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show helical strakes installed in long members including pipes and wind turbine towers and the mounting mechanisms for strake devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745